Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants elected, without traverse, Species I (Figs. 4-6) in the reply filed on September 29, 2021.
Claims 5, 8, 9, 11-14, 19, 22, 23, 25-28 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 2015/0255095 A1) in view of Miyazaki et al. (US 5,602,698).
As per claim 1 (and analogously, as per claim 15), Dexter et al. (US 2015/0255095 A1) discloses a baseplate (e.g. 41) for a disk drive suspension comprising: a receiving space at a distal end configured to mate with a spring of a load beam (21, 23, Figs. 7-9 - see receiving space comprising space under tip (49) located at a distal end (e.g., end where tip (49) is located) for mating with the spring of a load beam (23)), the receiving space partially extends a length of the baseplate (Figs. 7-9 - see how the receiving space partially extends a length of the baseplate (41)); and a swage hub (e.g., 45) at a proximal end of the baseplate (e.g., 42A/42B - including region (42A) on which hub (45) is located), the proximal end is opposite the distal end; and an indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48) to create a thinner portion relative to tip (43) - see paragraphs [0032, 0034]) reducing an overall thickness of the baseplate (41) at the swage hub (45); the indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48)) is shaped to correspond with an actuator arm profile area, the indented surface is defined by a baseplate support section extending from the proximal end (i.e., extending from proximal end at (42B) (e.g., 50 - see how the indented surface (47) is shaped to correspond with an actuator arm (50) profile area, outlined by the baseplate support section, as shown in Figs. 8, 9; paragraph [0036], "arms 50').  
Additionally, as per claim 15, Dexter et al. (US 2015/0255095 A1) further discloses a disk drive suspension (e.g., as exemplified by designator (30)) comprising: a load beam (e.g., 23) including a spring (portion of load beam that is connected to the baseplate, which allows flexing relative thereto); and the baseplate (41) coupled to the spring of the load beam (23).  
As per claim 6 (and analogously, as per claim 20), wherein the baseplate (41) is configured to be used with a tri-stage actuated suspension - that is, the baseplate (41) is considered to be connected with a suspension assembly (e.g., 30), which itself, can be configured to include a microactuator at its distal end, which in conjunction with the milliactuator (PZTs 17, 17) and a VCM, is considered a tri-stage actuated suspension (Note: intended use).  
As per claim 10 (and analogously, as per claim 24), wherein the baseplate support section is symmetrical. E.g., see Fig. 7, wherein the baseplate support section (42B) is symmetrical along an axis extending perpendicular to the width W1).
As per amended claims 1 and 15, however, Dexter et al. (US 2015/0255095 A1) does not expressly disclose the indented surface having the baseplate support section extending upward perpendicular to the baseplate from the proximal end.
However, baseplates having indented surfaces defined by a baseplate support section extending upward perpendicular to the baseplate from the proximal end, are known in the art.
As just one example, Miyazaki et al. (US 5,602,698) discloses an analogous disk drive suspension, in the same field of endeavor as Dexter et al. (US 2015/0255095 A1), comprising: a swage hub (e.g., 32) and an indented surface (e.g., relative to protruding rubs (36), the surface (30) is bounded by the thee sides of the ribs (36), and swage hub (32), is indented - see Figs. 8B and 9B); the indented surface is shaped to correspond with an actuator arm profile area (see Figs. 10, 11), the indented surface is defined by a baseplate support section extending from a proximal end (i.e., end nearest actuator arm (20a)), and the indented surface defined by a baseplate support section (e.g., including ribs (36)) extends upward perpendicular to the baseplate (30) from the proximal end.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the baseplate of Dexter et al. (US 2015/0255095 A1), including the amended limitations provide for in claims 1 and 15, with the indented surface having the baseplate support section extending upward perpendicular to the baseplate from the proximal end, in the manner taught and suggested by Miyazaki et al. (US 5,602,698), in order to advantageously provide the baseplate with the perpendicular support section that "acts against a stress occurable to the spacer [i.e., baseplate] during the caulking operation and as a result, the spacer 26A [i.e., baseplate] can be prevented from being warped." See col. 4, ll. 58-60 of Miyazaki et al. (US 5,602,698).


Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 2015/0255095 A1) in view of Miyazaki et al. (US 5,602,698) as applied to claims 1 and 15, above, and further in view of Imuta (US 2013/0293070 A1).
See the description of Dexter et al. (US 2015/0255095 A1) and Miyazaki et al. (US 5,602,698), supra.
		As per claim 3 (and analogously, as per claim 17), Dexter et al. (US 2015/0255095 A1) further discloses wherein the baseplate (41) is configured to be used with a dual stage actuated suspension (e.g., the actuators (17) exemplify a dual stage actuation design; moreover see paragraph [0005], "It has been common practice for hard disk drives to incorporate dual stage actuation swage mounts."   
As per claim 2 (and analogously, as per claim 16), Dexter et al. (US 2015/0255095 A1) further discloses a left-side mounting region and a right-side mounting region at the distal end (43, Figs. 2, 7-9 - see tip section 43 forming a left and right side mounting region for actuators (17), as shown clearly in Fig. 2, wherein each PZ is supported by a shelf connected to or integral with the baseplate); paragraphs [0032-0033]; paragraph [0007] "piezoelectric transducers (PZTs) 17", each mounting region includes at least one mounting shelf extending from the base plate and configured to receive an actuator (17) (as clearly shown in Fig. 2; paragraphs [0032, 0033, 0007].  
As per claim 2 (and analogously, as per claim 16), Dexter et al. (US 2015/0255095 A1) (in combination with Miyazaki et al. (US 5,602,698)) remains silent with regard to wherein the left-side mounting region includes at least one mounting shelf configured to receive a first actuator and the right-side mounting region including at least one mounting shelf configured to receive a second actuator.
Additionally, as per claim 4 (and analogously, as per claim 18), Dexter et al. (US 2015/0255095 A1) (in combination with Miyazaki et al. (US 5,602,698)) appears to remains silent with regard to wherein an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam. 
Imuta (US 2013/0293070 A1), however discloses such features. That is, Imuta (US 2013/0293070 A1) discloses a baseplate for a disk drive suspension (1, 5, Fig. 1, 2, 3, 4, 5, 6; para[0033], ‘a base plate 5 corresponding to a base of the head suspension 1') comprising: a receiving space at a distal end configured to mate with a spring of a load beam (3, 11, Fig. 1, 2, 3, 4, 5, 6 - see load beam 3 with spring/resilient part 11 for attaching to the receiving space of the base plate; para[0033], ‘a load beam 3'; para[0035], ‘resilient part 11'), the receiving space partially extends a length of the baseplate (Fig. 1, 2, 3, 4, 5, 6); and further comprising a left-side mounting region and a right-side mounting region at the distal end (33, Fig. 1, 2, 3, 4, 5, 6 - see how the actuator base 33 comprises a left and right mounting region for actuators 35; para[0043]), each mounting region includes at least one mounting shelf extending from the base plate and configured to receive an actuator (41, 47, Fig. 1, 2, 3, 4, 5, 6 - see how each mounting region includes a shelf portion formed by the base front wings 41, and shelf portions formed by receiving members 47, said shelf portions configured to receive the actuators 35; para[0045]; para[0047]); wherein an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam (65, 67, Fig. 1, 2, 3, 4, 5, 6 - see how the actuator mounting shelf formed by the wings 41 at the distal end include a mating element in the form of recesses 67 configured to abut the receiving members 47 of the spring 11; para[0060], 'The suppressing zone 65 is made of recesses 67 and 69'; para[0061], 'The recess 67 is formed by partially etching off an overlapping face 71 of the actuator base 33 and the recess 69 is formed by partially etching off an overlapping face 73 of the receiver member 47’; para[0047], ‘the receiver member 47 is integral with a base end of the resilient part 11 of the load beam 3’).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the baseplate of Dexter et al. (US 2015/0255095 A1) (in combination with Miyazaki et al. (US 5,602,698)), including the amended limitations provide for in claims 2 and 16 (mounting shelfs) wherein as per claim 4 (and analogously, as per claim 18), an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam, as taught by Imuta (US 2013/0293070 A1), in order to have allowed for a stronger and reliable connection between the baseplate and the load beam.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection includes the application of a new reference (i.e., Miyazaki et al. (US 5,602,698)), which has been applied in the rejection, as articulated in detail, supra, meeting the newly added claim limitations with a supporting rationale, which has been combined with the previously applied art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688